UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-2306



LENIR RICHARDSON,

                                              Plaintiff - Appellant,

          versus


ROSYLN CHILDREN CENTER; BRAZILIAN CONSULATE;
LEAH CAKE SOUTHERLIN, Probation Officer;
BEVERLY RUSSELL, Dr.; FAIRFAX COUNTY ADULT
DETENTION CENTER; URSULA KOENIG; ELLEN ZEHL,

                                             Defendants - Appellees,


          and


REX   PAGERIE,     Officer;   KATRENE   ENGLAND,
Officer,

                                                         Defendants.



                              No. 04-2568



LENIR RICHARDSON,

                                              Plaintiff - Appellant,

          versus


ROSYLN CHILDREN CENTER; REX PAGERIE, Officer;
KATRENE ENGLAND, Officer; BRAZILIAN CONSULATE;
LEAH CAKE SOUTHERLIN, Probation Officer;
BEVERLY RUSSELL, Dr.; FAIRFAX COUNTY ADULT
DETENTION CENTER; URSULA KOENIG; ELLEN ZEHL,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-867)


Submitted:   March 25, 2005              Decided:   April 13, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


No. 04-2306 dismissed; No. 04-2568 affirmed by unpublished per
curiam opinion.


Lenir Richardson, Appellant Pro Se. Robert Marvel Ross, COUNTY
ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In these consolidated appeals, Lenir Richardson appeals

a district court order dismissing as frivolous some of her claims

and some of the defendants under 28 U.S.C. § 1915(e)(2)(B) (2000)

and   a   district   court   order   dismissing   the   remainder   of   her

complaint as barred by the statute of limitations. In No. 04-2306,

we review the district court’s dismissal de novo. We have reviewed

the record and find the district court properly dismissed some

claims and some defendants as frivolous.          Accordingly, we dismiss

this appeal as frivolous.       In No. 04-2568, we have reviewed the

record and the district court’s order and affirm on the reasoning

of the district court.       See Richardson v. Roslyn Children Center,

No. CA-04-867 (E.D. Va. filed Nov. 17, 2004; entered Nov. 19,

2004).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                   No. 04-2306 DISMISSED
                                                    No. 04-2568 AFFIRMED




                                     - 3 -